                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

ANDERSON LIVING TRUST, et al.,

               Plaintiffs,

v.                                                           CV No. 13-909 WJ/CG

ENERGEN RESOURCES CORPORATION,

               Defendant.

               ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court on the Court’s Order Denying Motion to

Reconsider and Denying Plaintiffs’ Motion to Allow Surreply, (Doc. 264), filed January

24, 2020. IT IS HEREBY ORDERED that a status conference will be held by telephone

on February 10, 2020, at 2:30p.m. The parties shall be prepared to discuss setting a

settlement conference in this case.

      Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
